DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 Status
This Office Action is in response to the remarks and amendments filed on 7/7/2022.  The objections to the drawings and claim objections have been partially withdrawn. The objection to the specification has been withdrawn. The 35 USC 112 rejections are partially withdrawn. Claims 1-3, 5-6, 8-19 remain pending for consideration on the merits.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1000.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 812, 900, 1102B, 1526.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1516” has been used to designate both base and thermos in paragraph 0053 of the published application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “ the PCM chamber assembly is plastered with a PCM material, wherein the PCM material has a correlation to a PCM function with respect to a heat absorption property of the PCM material”; “a payload surrounded in part by the PCM chamber, wherein a payload material is sputtered with a mixture deposit comprising a PCM material derivative”, “the PCM chamber placed within an outer cylinder”, “an interface between coils and plastic apertures includes water-tight sealants” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-19 are objected to because of the following informalities: 
Claim 1 recites “the top based hold the pump bracket” in line 5. This is presumed to be a typographical error and is interpreted to recite -- the top base holds the pump bracket --.
Claim 1 recites “the phase change material (PCM) chamber assembly” which lacks antecedent basis. For examination purposes, the limitation is interpreted to recite -- the PCM chamber assembly --.
Claim 1 recites “the liquid is pushed through the through the cooling-coil assembly”. This is presumed to be a typographical error and is interpreted to recite -- the liquid is pushed through the cooling-coil assembly --.
Regarding claim 14, the claim is objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 18 recites “wherein the thermo-electric cooler pump pushes the liquid through the be pushed through coiling assembly.” This is presumed to be a typographical error and is interpreted to recite -- wherein the thermo-electric cooler pump pushes the liquid through coiling assembly --.
Claims 2-3, 5-6, 8-13, 15-17, 19 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, applicant has added the limitation “wherein the thermo-electric cooler pump is configured to push the liquid in a first direction and the Peltier effect system cools the liquid and the liquid is pushed through 4the through the cooling-coiling assembly in the first direction and cools the PCM material of the PCM chamber assembly and the PCM material derivative sputtered on the payload material, and wherein the thermo-electric cooler pump is configured to push the liquid in a second direction and the Peltier effect system heats the liquid and the liquid is pushed through the cooling-coiling assembly in the second direction and heats the PCM chamber and the payload.”  
Paragraph 0064 of the published application provides the design consists of a cooling system made up of a heat pump TEC (Thermoelectric cooling as a process to create a heat flux between two different materials) mechanism that removes heat from the payload via a heat exchanger mechanism. The payload on the outside is sputtered with a mixture deposit which is a derivative of a PCM material, becoming in essence part of the payload material. The TEC mechanism cools the payload material mixture to a certain temperature, controlled through embedded temperature sensors and the electronic circuitry. Once the desired temperature is reached the cooling process stops. The cooling can be triggered again by plugging into a power source once the temperature in the payload goes beyond the desired set range. The entire assembly is housed within an enclosure made up of a composite mixture of polyurethane, plastic and polymer resin.  There is nothing in the originally filed claims, specification or drawings to support this newly added limitation.   Thus, the newly added limitation is deemed to be NEW MATTER.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the PCM chamber assembly is plastered with a PCM material, wherein the PCM material has a correlation to a PCM function with respect to a heat absorption property of the PCM material” renders the claim indefinite because it is unclear what is meant by “a PCM function”.  The term "a PCM function" is a relative term which renders the claim indefinite.  The term “PCM function" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, as used to qualify the PCM material, this term renders the same indeterminate and the claim (and all claims depending therefrom) indefinite with regard to the scope of protection sought thereby.
Regarding claim 1, the claim recites “wherein a payload material is sputtered with a mixture deposit comprising a PCM material derivative” which renders the claim indefinite because it is unclear because it is unclear how the payload material is sputtered with a mixture deposit comprising a PCM material derivative. Further, the term "a PCM material derivative" is a relative term which renders the claim indefinite.  The term “a PCM material derivative " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, as used to qualify the payload material, this term renders the same indeterminate and the claim (and all claims depending therefrom) indefinite with regard to the scope of protection sought thereby.
Regarding claim 1, the claim recites “wherein the thermo-electric cooler pump is configured to push the liquid in a second direction and the Peltier effect system heats the liquid and the liquid is pushed through the cooling-coiling assembly in the second direction and heats the PCM chamber and the payload” which renders the claim indefinite because it is unclear  how the pump pushes the liquid in a second direction and the Peltier effect system heats the liquid and the liquid is pushed through the cooling-coiling assembly in the second direction and heats the PCM chamber and the payload.  Paragraph 0064 of the published application provides the design consists of a cooling system made up of a heat pump TEC (Thermoelectric cooling as a process to create a heat flux between two different materials) mechanism that removes heat from the payload via a heat exchanger mechanism. The payload on the outside is sputtered with a mixture deposit which is a derivative of a PCM material, becoming in essence part of the payload material. The TEC mechanism cools the payload material mixture to a certain temperature, controlled through embedded temperature sensors and the electronic circuitry. Once the desired temperature is reached the cooling process stops. The cooling can be triggered again by plugging into a power source once the temperature in the payload goes beyond the desired set range. The entire assembly is housed within an enclosure made up of a composite mixture of polyurethane, plastic and polymer resin.  Since there is no way of determining what are the metes and bounds of the claim, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended (in the different configurations).
The term "a portable-smart refrigerator" in claims 2-3, 5-6, 8-19 is a relative term which renders the claim indefinite.  The term “smart" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, as used to qualify the refrigerator, this term renders the same indeterminate and the claim (and all claims depending therefrom) indefinite with regard to the scope of protection sought thereby. Furthermore, the claims lack antecedent basis with claim 1 which recites “A cylindrical portable refrigerator…” and the claims are therefore interpreted to recite -- The cylindrical portable refrigerator --.
Claim 18 recites “the thermo- electric cooler pump is configured to push the liquid through the be pushed through coiling assembly” results in the claim impermissibly mixing an apparatus and a method by reciting “pushes” which is an active method step. For this action, it is being treated as an apparatus claim, and everything after “the thermo-electric cooler pump pushes” are being treated as an intended use statement that is only given weight inasmuch as it infers structure.
Claim 19 recites “the liquid is cooled utilized a Peltier effect system in the thermo-electric cooler pump” results in the claim impermissibly mixing an apparatus and a method by reciting “is cooled” which is an active method step. For this action, it is being treated as an apparatus claim, and everything after “the liquid is cooled” are being treated as an intended use statement that is only given weight inasmuch as it infers structure.
 Additionally, the claim is unclearly worded by reciting -- is cooled utilized --.  The claim is interpreted to recite -- the liquid is cooled utilizing a Peltier effect system in the thermo-electric cooler pump --.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recites the same limitations of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Skiba et al (US 20220174943) and Lauterbach et al (US 3011767).
Regarding claim 1, in view of indefiniteness, Olsen teaches a portable refrigerator (10) comprising: a lid assembly (14, Fig. 1) comprising a lid (14)  coupled with a lid bottom cover (31) for fastening the lid assembly to an internal upper portion (lid 14 connects with upper portion of 42, Fig. 1) of a PCM chamber assembly (42); a grill assembly (16) comprising a top base (51), a middle base (60), a bottom base (58), wherein the top base is coupled with the middle base (Fig. 3), and wherein the middle base is coupled with the bottom base (Fig. 3); wherein the PCM chamber is placed within an outer cylinder (PCM housed within 42 and placed within 12), and wherein a bottom portion of the PCM chamber assembly is coupled with the grill assembly (Fig. 3); and a sleeve assembly (12, a sleeve is understood to mean under its broadest meaning to be mean a part that fits over or around something to protect it or to hold its parts together) forming a portion of the outer cylinder (Figs. 1-2).
Olsen teaches the invention as described above but fails to teach a grill assembly comprising a pump bracket,  the top base holds the pump bracket, a cooling-coil assembly comprising a cooling-coil assembly comprising a feeding tube, a top elbow, a bottom tube, a cooling coil, wherein the top elbow is installed between the cooling coil and the feeding tube to enable a change of direction of a liquid and couples the feeding tube with the cooling coil, and wherein the cooling coil is coupled with the bottom tube; a thermog-coiling assembly in the second direction and heats the PCM chamber and the payload.
However, Banks teaches a grill assembly (58) comprising a pump bracket (one of ordinary skill would recognize the pump 53 could be held to 65 by bracket or fixture to bear the weight of the pump, Figs. 2a-2d, 5E) a base (65) holds the pump bracket (Figs. 2a-2d, 5E).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the Olsen to include a grill assembly comprising a pump bracket, the base holds the pump bracket in view of the teachings of Banks to provide a desired temperature of a liquid to a chamber from a reservoir.
Banks fails to explicitly teach the top base holds the pump bracket. A skilled artisan would have recognized that pump bracket could be positioned at different locations within 58.
Therefore, when there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. facilitating transfer of heat medium between the chamber and reservoir, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Banks position of the pump at the base position, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
The combined teachings teach the invention as described above but fails to teach a cooling-coil assembly comprising a feeding tube, a top elbow, a bottom tube, a cooling coil, wherein the top elbow is installed between the cooling coil and the feeding tube to enable a change of direction of a liquid and couples the feeding tube with the cooling coil, and wherein the cooling coil is coupled with the bottom tube; a thermomaterial; a payload surrounded in part by the PCM chamber, wherein a payload material is sputtered with a mixture deposit comprising a PCM material derivative, wherein the thermo-electric cooler pump is configured to push the liquid in a first direction and the Peltier effect system cools the liquid and the liquid is pushed through 4the through the cooling-coiling assembly in the first direction and cools the PCM material of the PCM chamber assembly and the PCM material derivative sputtered on the payload material, and wherein the thermo-electric cooler pump is configured to push the liquid in a second direction and the Peltier effect systern heats the liquid and the liquid is pushed through the cooling-coiling assembly in the second direction and heats the PCM chamber and the payload.
However, Skiba teaches a cooling-coil assembly (Fig. 4) comprising a feeding tube (understood a tube would be connected to pump 128a to feed tubing 138), a bottom tube (understood a tube would be connected to tubing 138 back to pump 28a), a cooling coil (138), wherein the cooling coil is coupled with the bottom tube (understood a tube would be connected to tubing 138 back to pump 28a); a thermoskill in the art (MPEP 2143.A.), wherein the PCM chamber assembly (42, corresponds to 134) is plastered with a PCM material (phase change material, paragraph 0047), wherein the PCM material has a correlation to a PCM function with respect to a heat absorption property of the PCM material (paragraph 0046); a payload (interior of 42) surrounded in part by the PCM chamber (paragraphs 0046-0047), wherein a payload material is sputtered with a mixture deposit comprising a PCM material derivative (paragraph 0046), wherein the thermo-electric cooler pump is configured to push the liquid in a first direction and the Peltier effect system cools the liquid and the liquid is pushed through 4the through the cooling-coiling assembly in the first direction and cools the PCM material of the PCM chamber assembly and the PCM material derivative sputtered on the payload material (paragraphs 0028, 0029, 0031, 0047), and wherein the thermo-electric cooler pump is configured to push the liquid in a second direction and the Peltier effect systern heats the liquid and the liquid is pushed through the cooling-coiling assembly in the second direction and heats the PCM chamber and the payload (paragraphs 0028, 0029, 0031, 0047) to provide a cold or hot chain storage container that can track and send alerts and can actively control a cooling element that keep items at a set temperature, humidity level and a controlled environment.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a cooling-coil assembly comprising a feeding tube, a bottom tube, a cooling coil, and wherein the cooling coil is coupled with the bottom tube; a thermowith respect to a heat absorption property of the PCM material; a payload surrounded in part by the PCM chamber, wherein a payload material is sputtered with a mixture deposit comprising a PCM material derivative, wherein the thermo-electric cooler pump is configured to push the liquid in a first direction and the Peltier effect system cools the liquid and the liquid is pushed through 4the through the cooling-coiling assembly in the first direction and cools the PCM material of the PCM chamber assembly and the PCM material derivative sputtered on the payload material, and wherein the thermo-electric cooler pump is configured to push the liquid in a second direction and the Peltier effect systern heats the liquid and the liquid is pushed through the cooling-coiling assembly in the second direction and heats the PCM chamber and the payload in view of the teachings of Skiba o provide a cold or hot chain storage container that can track and send alerts and can actively control a cooling element that keep items at a set temperature, humidity level and a controlled environment.
The combined teachings teach the invention as described above but fail to explicitly teach a top elbow, wherein the top elbow is installed between the feeding tube and the coiling coil to enable a change of direction and couples the feeding tube with the cooling coil, and wherein the cooling coil is coupled with the bottom tube.
However, Lauterbach teaches a top elbow (10), wherein the top elbow is installed between the feeding tube (12) and the coiling coil (6,7) to enable a change of direction (Fig. 1 illustrated the direction change from 12 to 6) and couples the feeding tube with the cooling coil (Fig. 1), and wherein the cooling coil is coupled with the bottom tube (9 couples 6) to efficiently secure the tubes to the coils.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a top elbow, wherein the top elbow is installed between the feeding tube and the coiling coil to enable a change of direction and couples the feeding tube with the cooling coil, and wherein the cooling coil is coupled with the bottom tube in view of the teachings of Lauterbach to efficiently secure the tubes to the coils.
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teaches the portable refrigerator is cylindrical in shape (Fig. 1 of Olsen).
Regarding claim 6, the combined teachings teaches wherein the top base comprises a polypropylene material (plastics, paragraph 0034 of Skiba).
Regarding claim 8, the combined teachings teach the cooling coil is made of copper material (copper, paragraph 0047 of Skiba).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Skiba et al (US 20220174943) and Lauterbach et al (US 3011767) and in further view of Yang (US 20160192797).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach the lid bottom cover is coupled with a lid silicone seal.
However, Yang teaches the lid bottom cover (11-14) is coupled with a lid silicone seal (5) to protect the inner shell from  shock and vibration.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the lid bottom cover is coupled with a lid silicone seal in view of the teachings of Yang to protect the inner shell from  shock and vibration.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Skiba et al (US 20220174943) and Lauterbach et al (US 3011767) and Yang (US 20160192797) and in further view of Nichols et al (US 2019035711).
Regarding claim 5, the combined teachings teach the invention as described above but fail to explicitly teach the pump bracket, the middle base, and the bottom base comprises an acrylonitrile butadiene styrene material.
However, Nichols teaches the container 100 may utilize acrylonitrile butadiene styrene (paragraph 0044). Since Nichols recognizes the use of acrylonitrile butadiene styrene in the manufacture of containers it would have been obvious to one of ordinary skill in the art at the time of the invention to use acrylonitrile butadiene styrene material with the pump bracket, the middle base, and the bottom base comprises to efficiently construct a container.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the pump bracket, the middle base, and the bottom base comprises an acrylonitrile butadiene styrene material in view of the teachings of Nichols to efficiently construct a container.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Skiba et al (US 20220174943) Lauterbach et al (US 3011767), Yang (US 20160192797), Nichols et al (US 2019035711) and Ramos (US 5636522) and in further view of Junkins (US 20040074250).
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach the cooling coil has dimensions of eight millimeters (8 mm) outer diameter and six millimeters (6 mm) inner diameter.
However, Junkins teaches a coil with ¼ inch diameter (paragraph 0023, which is 6.35 mm) and the coil contributes to the heat transfer capabilities of the closed circulation system 60. Therefore, the coil diameters are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with smaller diameters of coil the heat exchange capacity of the system increases due to increase surface area. Therefore, since the general conditions of the claim, i.e. that the coil has a diameter, was disclosed in the prior art by Junkins, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the cooling coil disclose by Junkins having eight millimeters (8 mm) outer diameter and six millimeters (6 mm) inner diameter. See MPEP 2144.05 II.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Skiba et al (US 20220174943) Lauterbach et al (US 3011767), Yang (US 20160192797), Nichols et al (US 2019035711), Ramos (US 5636522) and Junkins (US 20040074250) and in further view of Williams (US 20170336134).
Regarding claim 10, the combined teachings teach the invention as described above but fail to explicitly teach wherein an interface between coils and plastic apertures includes water-tight sealants.
However, Williams teaches an interface between coils and plastic apertures includes water-tight sealants (liquid tight seal, paragraph 022) to prevent loss of refrigerant. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include any interfaces between coils and plastic apertures includes water-tight sealants in view of the teachings of Williams to prevent loss of refrigerant. 
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Skiba et al (US 20220174943) Lauterbach et al (US 3011767), Yang (US 20160192797), Nichols et al (US 2019035711), Ramos (US 5636522) and Junkins (US 20040074250), Williams (US 20170336134) and in further view of Perentes et al (US 20200060476).
Regarding claim 11, the combined teachings teach the invention as described above but fail to explicitly teach a compression ring fits into a groove around an outer diameter of the PCM chamber.
However, Perentes teaches a compression ring (10) fits into a groove (groove created between 9 and 8) around an outer diameter of the PCM chamber (4) to efficiently seal the chamber.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a compression ring fits into a groove around an outer diameter of the PCM chamber in view of the teachings of Perentes to efficiently seal the chamber.
Regarding claim 12, the combined teachings teach the cooling coil is installed into a bottom part of the PCM chamber (paragraph 0038 of Skiba).
It is noted that claim 13 contains a product by process limitation as represented by the recitation “press fit”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).13. The portable-smart refrigerator of claim 12, wherein a top part of the PCM chamber is assembled using a press fit.
Regarding claim 14, the combined teachings teach the compression ring  is used to prevent deformation in the press fit area (understood the resilient polymer would prevent deformation in the area between 9 and 8 of Perentes).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Skiba et al (US 20220174943), Lauterbach et al (US 3011767), Yang (US 20160192797), Nichols et al (US 2019035711), Ramos (US 5636522) Junkins (US 20040074250), and Williams (US 20170336134) and Perentes et al (US 20200060476), and in further view of Oathout et al (US 20070125787).
Regarding claim 15, the combined teachings teach the invention as described above but fail to explicitly teach the sleeve assembly comprises a fabric sleeve.
However, Oathout the sleeve assembly comprises a fabric sleeve (10, cloth, paragraph 0016) to provide an insulating material useful for the present invention will offer a suitable degree of flexibility, durability and thermal insulation.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the sleeve assembly comprises a fabric sleeve in view of the teachings of Oathout to provide an insulating material useful for the present invention will offer a suitable degree of flexibility, durability and thermal insulation.
Regarding claim 16, the combined teachings teach the fabric sleeve is made of a stretchable material (Spandex, paragraph 0016 of Oathout).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763